            Case 2:16-cr-20029-PKH Document 71                              Filed 05/13/19 Page 1 of 12 PageID #: 494


AO 243 (Rev.01/15)                                                                                                                                  - . Page 2

                        MOTIQN UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
                                            SENTENCE BYA PERSON IN FEDERAL CUSTODY

. United::.£ta.tes:Jlisfr-ict-Cou1:t -                            _ !District WES'J:'ERN. DISTRICT Of )'l.~KAN$i\$
 Name (under which you were convicied):
    CLARENCE c. GARRETSON
                                                                                                                    IDocket or Case No.:
Place of Confinement:                                                                       · 1 Prisoner No.:
 u.s. PENITENTIARY TUCSON                                                                         14289-010
UNITED STATES OF AMERICA                                                                   Movant   (include name under which convicted)
                                        '                        v.                      CLARENCE   c.     GARRETSON


                                                                      MOTION·
                                                                                                                .                    US DISTRICT COURT
    1.                         -. ·of c?urt w
           (-a)N ame an d 1ocat10n          - hi c-h entered th e JU
                                                                  · d gment of conv1ct10n_
                                                                                    · · you                WESTBRNDIST
                                                                                           . are -ch_aII engmg:  · FILEDARKANSAS
                                                                                                                           _
         UNITED STATES DIS'.IRICT COURT
        .WF.STERN D;I:S'.i:RJ:CT OF ARKANSAS                                                                                            _MAY 13 2019
         FDRT SMITH DIVISION
                                                                                                                              DOUGLAS F. YOUNG, Cleik
           (b)Crimin.al.d_oc.ketor. c.a..s_e n:utnb.er,_(if):011_.kno_w).: _?.= 1~-~~~?.?2~~PKH , ..     ,, ....,. . ,. ·- _-· --- --· · · -   ~~~--
    2.     (a} Date of the judgment of conviction (ifyori know): _ocro
                                                                  __B_E_R_2_5_,_2_0_16_ _ _ _ _ _ _ _ _ _ _ _ __
                                               31   2 0 17
                                     ___ _•_ _ ..,.,~ - - - - - - - - - - - - - - - - ~ - ~ - - - - - ~ -
           (b) Date of sentencing: _MAY

    3.     Length of sentence: ____LIFE
                                    _ _ _ _ _- - ' - - - ~ - - ~ - - - - - - - - - - - ~ - - - - - - -

   4.      Nature ofcrime.(all counts):
         OJUNT I - VIOLATION OF 18U~s.c. §2423(a)
         OJUNT II .,,; VIOLATION OF 18 u.s.c. §2423(a)
         rnUNT IV - VIOLATION OF 18 u,s.c. §2423(a)
         OJUNT VIII - VIOLATION OF 18 U.S.C. §2423(a)
         OJUNT XI - VIOIATION OF 18 U.S.C. §2423(a)




   5. -(a) Whatwasyour plea? (Check one)
            (1): Not gujlty. j_·    I                        (2). Guilty     i   X   j              (3) Nolo contendere (n9 conte~t)
                                                                                                                                                    .---:1 ,
                                                                                                                                                    •L.J
           (b) If you entered a guilty plea to one c~unt or indictment, and a not guilty plea to another count or -
         _ what did you piea_dJ~':lilty to an_d wha_tdid you plead not guiit'/ to? _
                                                                           N/A

                                                                           N/A

                                                                           N/A

   6.      If you went fo trial, what kind of trial-did you have? (Check one)                              Jury □           -        Judge only   Lx~ I
   7. · Did you testify at~ pretrial hearing, trial, or po~t-trial-hearing?                      YesQ                                No0 -

   8.     Did you appeal from the judgment of conviction?_                       Yes      LX.J              No □
          Case 2:16-cr-20029-PKH Document 71                     Filed 05/13/19 Page 2 of 12 PageID #: 495

AO 243 (Rev. 01/15)                                                                                                           Page 3


   · 9.    If you did appeal, answer the following:
           (a) Name of court: UNITED STATES C'OURT OF APPEAI.S FOR THE EIGHTH CJRCUIT
           (b) Docket or case number (if you know):        17-2316

           (c) Result:   _AEF
                          __ IRMED
                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           (d) Date ofresult (if you know): JANUARY 23, 2018
                                               -----------------------------
           (e) Citation to the case (if you know):   709 Fed. Appx. 417 (8th     cm.     2018)

           (f) Grounds raised:
               THE DIS'JRICI' COURT IMPOSED A SENTENCE WAT IS SUBSTANI'IVELY UNREASONABLE.




           (g) Dic:l you file a petition for certiorari in the United States Supreme Court?        Yes    IJ      No   1x I
                If "Yes;" answer the following:
                (1) Docket or case number (if you know): ~--N_V._A_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                (2) Result:                                     N/A
                                                                N/A
               (3) Date of result (if you kno-»7):              N/A
               (4) Citation to the case .(if you know):         N/A
               (5) Grounds raised:                              N/A
                                                                N/A
                                                               N/A
                                                                N/A
                                                               ·N/A
                                                               N/A


 10.      Other than the direct appeals listed above, have ·you previously filed any other motions, petitions, or applications, ·
          c~:ser~~,g thi~~i::rt of conviction in any court?


 11.      If your answer to Question 10 was "Yes," give the following information:
          (a) (1) Narrie of court:     UNITED STATES COURT OF APPEAI.S FOR THE EIGHTH CJRCUIT
              (2) Docket or case number (if you know):        NO. 17-2316
                                                          -----------------'-----------
              (3) Date of filing (if you know): SEPI'EMBER 1, 2017
                                               ----------------------------
            (4) Nature of the proceeding:      APP.ELI.ANT'S PRO SE SUPPLEMENTAL BRIEF

            (5) Grounds raised: VIOIATlON OF THE EIGHTH AMENa-1ENT          '.IO THE   u.s.   C'ONSTI'IUTION
                                     VIOIATION OF 18 U.S.C. §3553 SENTENCING FAC'.IORS
        Case 2:16-cr-20029-PKH Document 71                         Filed 05/13/19 Page 3 of 12 PageID #: 496


AO 243 (Rev. 01/15)                                                                                                        Page 4




              (6) Did you receive      a: hearing where evidence was given on your motion, petition, or application? N/A
                          YesD           No[]
              (7) Result: DENIED
                              -------------------------------------
             ( 8) Date ofresult (if you know):        JANUARY 23, 2018
                                                     _ _ _ ____c:..___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


        (b) If you filed any second motion, petition, or application, give the same information:
             (1) Name of court: UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
             (2) Docket of case number (if you know):          17-2316
                                                             ----'-------~-------'-----------
             (3) Date of filing (if you know): MARCH 26, 2018
                                                    ----------------------------
             (4) Nature of the proceeding:        PErITION EDR PANEL REHEARING/REHF.ARING EN BANC
             (5) Grounds raised:
                       8TH AMENl:MEN'r AND §3553 VIOI.ATIONS




           _(6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                         YesL_J         NolJc~
            (7J              ____________________ ___~ - - - - - - - - - - - -
                      Result: DENIED                                             __:_._


            ( 8)      Date of result (if.y01.tla1ow): APRIL 26, 2018
                                                    ------'--------------------------
       (c) Did you appeal to a federal appellate court havingjurisdictiol} over the action taken on yo~r motion, petition,
       or application? N/A
                                               ·rxl
            (l) First petition:      N/A     Yes L..:JI     No □
            (2)    Second petition: N/A Yes      L~J        No □
       (d) If you did not appeal from the action on any motion, petition, or application, exp!ain briefly why you did not:
                                                            N/A
                                                                 N/A
                                                                . N/A


12.   For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
      laws, or treaties ofthe United States. Attach additional pages if you have more than four grounds. State the facts
      supporting each ground.
       Case 2:16-cr-20029-PKH Document 71                       Filed 05/13/19 Page 4 of 12 PageID #: 497

AO 243 (Rev. 01/15)                                                                                                 Page 5

GROUND ONE:             VIOLATION OF THE OJNFRONTATION CLAUSE OF THE 6TH AMEl:fl.filNT WAS THE PRODUCT OF

 IN~IVE ASSISTANCE OF CXXJNSEL.
         (a) Supp01iing facts (Do not argue or cite Jaw. Just state the specific facts that supp01i your c1aim.):
MR. GARREI'SON WAS DENIED CROSS-EXAMINATIOO OF HIS AroJSERS
OXJNT 1 - VICTIM EORN IN 112004 11 WAS A MINOR NI: 11 2016 11 HEARING, 4 YEARS AFI'ER ALECGED INCIDENT.
OXJNT 2 - VICTIM EORN IN 11 1987 11 WAS AN AIXJLT NJ: 11 2016 11 HEARING, 15 YEARS AFI'ER ALECGED INCIDENT.
OXJNT 4 - VICTIM EORN IN 11 1990 11 WAS AN ADULT NJ: 11 2016 11 HEARING, 15 YEARS AFI'ER _,ALED:;ED INCIDENT.
OXJNT 8 - VICTIM EORN IN 11 1987 11 WAS AN ADULT NJ: 11 2016 11 HEARINH, 15 YEARS AFI'ER ALECGED INCIDENT.
OXJNT 11 - VICTIM EORN IN 11 1993 11 WAS AN ADULT NJ; 11 2016 11 HEARING, 14 YEARS AFI'ER ALECGED INCIDENT.
FOUR OF THE ALECGED VICTIMS WERE ADUL'IS WHEN LISTED AS ·MINCRS IN THE IlIDicrnENT.
CXXJNT 1 - VICTIM, THE ONLY MINOR WAITED 2 YEARS 'IO REPCRT THE ALECGED INCIDENT.
CXXJNT 2 - VICTIM,. AN ADUIJ.t, SUFFERS ERCM RErARDISM RAISING QUESTION 'IO caYJPEI'.ENCY.




        (b) Direct Appeal      of Ground One:
             (1) . If you appealed from the judgment of conviction, did you raise this issue?
                      Yesl         I   Nol_~J
             (2) If you did not raise this issue in your direct appeal, explain why:
               .COUNSEL FILED AN ANDERS BRIEF ABANOONING ALL :OCTENTIAL MERITIOUS ISSUES.



        (c) Post-Conviction Proceedings:
             (1) Did you.raise this issue in any post-conviction motion, petition, or application?
                      YesO             NolX     I
            (2). Ifyou answer to Question (c)(l) is "Yes," state:
            Type of motion or petition:                        N/A
            Name and location of the court where the motion or petition was filed:
                                                               N/A

            Docket or case number (if you know):               N/A
            Date of the court's decision:                      N/A
            Result (attach a copy of the court's opinion or order, if available):

                                                               N/A

            (3) Did you receive a hearing on your motion, petition, or application?
                      Yes   I___J ·_ No l_~J
            (4) Did you appeal from the denial of your motion, petition, or application?
                      Yes   I__J       No   l__~f
           (5) . If your an:;;wer to Question (c)(4) is "Yes," did you raise the issue ii:i the appeal?
                      Yes   L.J        No   I _xf
         Case 2:16-cr-20029-PKH Document 71                         Filed 05/13/19 Page 5 of 12 PageID #: 498


AO 243 (Rev. 0 I /I 5)                                                                                                     Page 6

                (6) If your answer to Question (c)(4) is "Yes," state:
                Name and location of the court where the appeal was filed:

                                                                 N/A
                Docket or case number (if you know):.            N/A
                Date of the court's decision:                    N/A
                Result (atta~h a copy of the .court's opinion or order, if available):

                                                                 N/A

                         .          .    .                                                                             .

                (7) If your answer to Questi_on (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
                issue:
                                                                 N/A

                                                                 N/A

                                                                 N/A



GROUND TWO:                    THE lNVOllJNTARY AND UNKNOWING PLEA AGREEMENT WAS THE PRODUCT OF INEFFECTIVE
 ASSISTANCE OF COUNSEL.
         (a) Supporting facts (Do.not argue or cite Jaw. Just state the specific facts that support your claim.):

       MR. GARRErSON WAS ONLY ALLOWED THIRTEEN [13] DAYS 'IO VIEW AND DISCIJSS THE P,LEA AGREEMENT WITH
 COUNSEL, WHILE IN JAIL, THUS MR. GARREI'SON HAD MERE HOURS 'IO UNDERSTAND THE PLEA AGREEMENT:




        (b) Direct Appeal of Ground Two:
              (I) If you appealed from the judgment of conviction, did you raise this issue?
                             Yes   I L       No   IX J


              (2) · If you did not raise this issue in your direct appeal, explain why:
              COUNSEL FIIED AN ANDERS BRIEF ABQNIX)NING ALL roIENTIAL MERI'IORIOUS ISSUES.



        (c) Post-Conviction Proceedings:
             (I) Did you raise this issue in any post-conviction motion, petition, or application?
                             Yes   D         Nol~J
        Case 2:16-cr-20029-PKH Document 71                       Filed 05/13/19 Page 6 of 12 PageID #: 499

AO 243 (Rev. 01/15)                                                                                                    Page 7

              (2) If you answer to Question (c)(l) is "Yes," state:
              Type of motion or petition:                   N/A
              Nmrte and location_ of the court where the motion or petition was filed:
                                                              N/A
              Docket or case number (if you know):            N/A
              Date of the court's decision:                   N/A
              Result (attach a copy of the court's opinion or order, if available):

                                                              N/A

              (3) Did you receive a_hearing on your motion, petition, or application?
                      Yes   IJ        No   l~J
             (4) Did you appeal from the denial ofyour motion, petition, or application?
                      Yes   I_ _J     No   Ix_J
             (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                      YesO            Noll{j
             (6) If your answer to Question (c)(4) is "Yes,"_ state:
             Name and location of the court where the appeal was filed:
                                                              N/A.
             Docket or case number (if you know):             N/A
             Date of the court's decision:                    N/A
             Result (attach a copy of the court's opinion or order, if available):

                                                              N/A


             (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
            issue:.                                           N/A
                                                              N/A

                                                              N/A

                                                              N/A

                                                              N/A

GROUND THREE:               THE ABSENCE OF MENTAL AND PHYSICAL EVAIDATIONS DEPRIVED MR. GARREI'SCN OF DUE PRCCE.SS
WAS THE PRODUCT OF INEFFECT'IVE ASSISTANCE OF CDUNSEL.

       (a) Supporting facts (Do not argue or cite law.- Just state the specific facts that support your claim.):
A MENTAL EVAIIJATION WAS Nor ORDERED '.ID INSURE cx:MPEI'ENCY '.ID STAND TRIAL
A PHYSICAL EVALUATION WAS Nor ORDERED '.ID ADDRESS ERECI'IIE DISEUNCTION PRCGNOSIS
A PSYCHOSEXUAL E.VAIDATION WAS Nor ORDERED
        Case 2:16-cr-20029-PKH Document 71                             Filed 05/13/19 Page 7 of 12 PageID #: 500


AO 243 (Rev. 01/15)                                                                                                Page 8




         (b) Dir_ect Appeal of Ground Three:
              (1) If you appealed from the judgment of conviction, did you raise this issue?
                       YesO             NoLx.J_
              (2) If you did not raise this issue in your direct appeal, explain why:
                <XlUNSEL FILED AN ANDERS BRIEF ABONOON.ING AIL rorENTIAL MERI'IDRIOUS ISSUES.



        (c) Post-Conviction Proceedings:
             (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       YesO             No[i]
             {~) If you_ answer to Question (c)(1) is "Yes," state:
             Type of motion or petition:                   N/A
             Name.and location of the court where the motion or petition was filed:

                                                                   N
             Docket or case number (if you know):
             Date of the court's decision:                         N/A
             Result (attach a copy of the court's opinion or order. if available):

                                                                   N/A


             (3) Did you receive a hearing on your motion, petition, or application?
                      Yes    !_ __ J   No      jxJ             -
             (4) Did you appeal from the denial of your motion, petition, or application?
                      '7--   n
                      J. c:;::, '==J
                                       1'.l-   lx7
                                       1-.u L.........11
                                                                               .
            (5) If your answer to Question (c)(4) is "Ye;,," did you raise the issue in the appeal?
                      Y es-· □-
                              _..·     N o L2U 'x7

            (6) If your answer to Question (c)(4) is "Yes," state:
                                                           ,               .
            Name and location of the court where the anneal was filed:
                                                                   N/A
            Docket or case number (ifyou know):                    N/A
            Date of the court's decision:                              A
            Result (attach a copy of the court's opinion or order, if available):

                                                                   N/A
        Case 2:16-cr-20029-PKH Document 71                       Filed 05/13/19 Page 8 of 12 PageID #: 501

AO 243 (Rev. 01/15)                                                                                                      Page 9

              (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not app~al or raise this
              issue:                                          N/A

                                                              N/A

                                                              N/A

                                                              N/A


GROUND FOUR:                 CXXJNSEL' S ABONDJNMENT OF MR. GARRETSON IN FILING AN ANDERS BRIEF AFFECTED THE .
INTEGUTY OF THE PROCEEDINGS, WAS THE PRODUCT OF INEFFECT'IVE ASSISTANCE OF ffiUNSEL.

         (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
             CDUNSEL' S ANDERS BRIEF CDNTAINS NINErEEN [ 19] PAGES.
             CXXJNSEL I S ARGUMENT CONSisrs OF 'IWO [2] AND A HALF PAGES       CDNTAININ3   389 WJIRDS. AND. EIGHT [8]
                  CITATIONS 'JD CASE IAW.
             ffiUNSEL. ONLY RAISED ONE [ 1] ISSUE: THE. SENTENCE INFOSED IS SUBSTANTIVELY UNREASONABLE.




        (b) Direct Appeal of Ground Four:
             (I) If you appealed from the judgment of conviction, did you raise this issue?
                       Yes   D         No   LxJ
             (2) If you did not raise this issue in your direct appeal, explain why:
            CDUNSEL FILED AN ANDERS BRIEF ABONOONING ALL rorENTIAL MERITCTUOUS ISSUES.



        (c) Post-Conviction Proceedings:
             (1) Did you raise this issue in any post-conviction motion, petition, or application?
                       Yes   L_J       N~   LxJ                       .
            (2) If you answer to Question (c)(l) is "Yes," state:
            Type of motion or petition:                       N/A
            Name and location of the court where the motion or petition was filed:
                                                              N/A
            Docket or case number (if you know):              N/A
            Date of the court's decision:                     N/A
           · Result (attach a copy of the· court's opinion or order, if a~ailable):

                                                              N/A
        Case 2:16-cr-20029-PKH Document 71                        Filed 05/13/19 Page 9 of 12 PageID #: 502


AO 243 (Rev. 01/15)                                                                                                     Page 10

              (3) Did you receive a hearing on your motion, petition, or application?
                        Yes   D       No   12CJ
              (4) Did you appeal from the denial of your motion, petition, or application?
                              .---.        r--1

                        Yes   LJ      No LxJ
              (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                        Yes D         No   Lx]
              (6) If your answer to Question (c)(4) is "Yes," state:
              Name and location of the court where the appeal was filed:


              Docket or case number (if you know):             N/A
             Date of the court's decision:                     :WA
            · Result (attach a copy of the court's opinion or order, if available):

                                                               N/A

             (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
             issue:                                            N/A

                                                               :WA

                                                               :WA
                                                              . :WA

13.     Is there any ground in this motion that you have not previously presented in som~ federal court? If so, which
        ground or grounds have not been presented, and state your reasons for not presenting them:
             MR. GARREI'SON RF.QUESTED OJUNSEL 'IO OBJECT 'IO THE FORB30ING GROUMS.
             CXlUNSEL FilED AN ANDERS BRIEF.
             CXlUNSEL ABONOONED MR. GARREl'SON AND AIL MERI'IORIOOS ISSUES.




14.    Do you have any motion, petition, or appeal rtow pending (filed and not decided yet) in any court for the
       you are challenging?       Yes      I J     No l_~j
       If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the
       issues raised.                                          N/A

                                                               N/A

                                                               N/A

                                                               WA
       Case 2:16-cr-20029-PKH Document 71                      Filed 05/13/19 Page 10 of 12 PageID #: 503

AO 243 _(Rev. 0 I/15)                                                                                                  Page I I

  15. · Give the name and address, if known, ofeach attorney who represented you in the following stages of the·
        you are challenging:
        (a) At the preliminary hearing:
              JESS MARVIN HONEYCU'IT P.A.
          (b) At the arraigmnent and plea:
              JESS MARVIN HONEYCU'IT P.A.

          (c) At the trial:
                                                             N/A
         (d) At sentencing:
              JESS MARVIN HONEYCU'IT P.A.

         (e) On appeal:
              JESS MARVIN HONEYCU'IT P.A.

         (f) In any post-conviction proceeding:
                                                             N/A
         (g) On.appeal from any ruling against you in a post-conviction proceeding:


                                                             N/A

16.     Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court
        and at the same time?         Yes      l_x J  No      D
17.                                                     yr
        Do you have any future sent en_~e to serve aftr u comp let~ the sentence for the judgment that you are
        challenging?           Yes     I_ I       No ~              ·           .
        (a) Ifso, give name and location of court that imposed the.other sentence y9u will serve in the future:

                                                             NiA

        (b) Give the date the other sentence was imposed: · N/A
                                                             __:=-.:::::..__ _ _ _ _ _ _ _ _ _ _ _ ___.c_ _ _ _ __



        (c) Give the length of the other sentence:        N/A
                                                     -----''-'--=-=--------.,-----------------
       ( d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
        sentence to be served·in the future?           Yes   D        No   l.x.J
18.    TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
       why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*
            MR.    GARREI'SON WAS CHARGED ON Au::;usr 9, 2016
            MR.    GARRETS0N WAS ARRAIGNED ON.ClCIOBER 12, 2016
            MR.    GARRErSON ENTERED A PLEA OF GUILTY ON ClCIOBER 25, 2016
            MR.    GARREI'SON WAS SENTENCED ON MAY 31, 2017
            MR.    GARREI'SON FILED A TIMELY NOI'ICE OF APPEAL ON JUNE 13, 2017
            MR.    GARREI'SON FILED A BRIEF FOR APPEI.LENT ON JULY 14, 2017
       Case 2:16-cr-20029-PKH Document 71                     Filed 05/13/19 Page 11 of 12 PageID #: 504

AO 243 (Rev. 01/15)                                                                                                 Page 12 ·
              MR. GARREI'SON FILED AN APPELIANT' S PRO SE BUPPLEMENTAL BRIEF ON SEPI'EMBER 1 , 2017
              THE UNITED STATES COURT OF APPEALS FOR THE EIGmH CIRCUIT DENIED THE APPEAL CN JANUARY 23, 2018
              MR. GARREI'SON FILED AN EXTENTION OF TIME TO FITE A PEI'ITION FOR REHEARING ON JANUARY 31, 2018
              THE UNITED STATES COURT OF APPEALS FOR THE EIGmH CIRCUIT ISSUED A FORMAL MANDATE ON FEB 15, 2018
              MR.     GARREI'SON FILED A PEI'ITION EOR REHEARING ON MARCH 26, 2018
              THE UNITED STATES OJURT OF 1',PPEALS EOR THE EIGmH CIRCUIT DENIED THE PEI'ITION EOR REHEARING
                  ON APRIL 26, 2018
              MR. GARREI'SON DID Nor FITE A E-EI'ITION FOR WRIT OF CERTIORARI TO THE UNITED STATES SUPREME OJURT
                                                             N/A

                                                             N/A

                                                             N/A

                                                             N/A

                                                             N/A

                                                            N/A

                                                            N/A

                                                            N/A

                                                            N/A

                                                            N/A

                                                            N/A

                                                            N/A


  • * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2255,
   paragraph 6, provides in part that:
       A one-year period ofiimitation shaii appiy to a motion under this section. The limitation period shali run
       from th~ latest of -
            (1) the date on which the judgment of conviction became final;
            (2) the date on which the impediment to making a motion created by governmental action in violation of
          . the Constitution or Jaws oftpe United States is removed, if the movant was prevented from making such a
            motion by such governmental action;                                                   ·
            (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
            been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
           review; or
            (4) the date on which the facts supporting the claim or claims presented could have been discovered
           through the exercise of due diligence.                                ·              ·
      Case 2:16-cr-20029-PKH Document 71                      Filed 05/13/19 Page 12 of 12 PageID #: 505
                                                                                                                               •
AO 243 (Rev. 01/15)                                                                                                                · Page 13

 Therefore. movant asks that the Court grant the following relief:
            CONVICTION VACATED, SENTENCE VACATED, CASE REMANDED •.

            EVIDENTIARY HEll.RING, APPOINIMENT OF CDUNSEL, IMMEDIATE RELEASE.
or any other relief to which movant may be entitled.



                                                                                                    N/A

                                                                         Signature of Attorney (if any)




I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on                  0'7 /J. Y            ?      J...... u/ C/
                                                                                                (month; date, year)




Executed (signed) on ___ft_/_1 _/1-_,Y_ _g_,,. __2_0_ 1    _.c._r_---.--_ (date)


                                                                            ~c.-                     _./.%.-z_✓~.
                                                                        Signature of Movant


If the person signing is not movant, state relationship to movant and ex.plain why movant is not signing this motion.

                                                                                     -,-.   .
